Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 10/16/2018 has been entered.
Priority
This application has PRO 62/510,542 (filed 5/24/2017).

Election/Restrictions
Applicant’s election without traverse of species contact lens of claim 11 in the reply filed on 2/9/2021 is acknowledged. Claims 12-14 are withdrawn for examination because they draw to nonelected species, there being no allowable generic or linking claim. 
Claims 1-11 and 15 are under examination. 

Improper Markush Grouping Rejection
Claim 4 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and 
The Markush grouping for “culture of medium” (claim 4, line 1) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: “horse serum”, “sodium pyruvate” and “pluronic F68” do not describe type of culture medium but the individual ingredient of the component of the culture medium. It is suggested to replace “culture of medium” with - - reagent of the culture medium - - .
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Objections
Claim 2 is objected to because of the following informalities:  please spell out “TK” in line 2 at least in the first occurrence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 paragraph(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an ingredient of the culture medium and an analyzer respectively, it is not clear what is claimed (a compound, an equipment/software?) and, accordingly, the identification/description is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutta (Invest Ophthalmol Vis Sci., 2016, 57:5616-5624).
Dutta teaches method of quantifying cytotoxicity of a medical device (abstract). 
For Claims 1, 5-7 and 11: the reference teaches a method comprising (col. 3, line 28++, claims 1 and 4, col. 4, line 11++): a) providing a medical device: contact lens (page 5617, left column, 3rd full paragraph, line 8++, for claim 11); b) incubating the medical device with suspension of cells: P. aeruginosa in culture medium (page 5617, left column, 3rd full paragraph, line 7++); c) taking the images of the cells and; d) determining the quantity of living cells using a cell counter with image analysis: by Gram staining and using Analytical Profile Index tool to enumerating growth of live cells (page 5618, left column, line 8++), therefore the determining is based on brightness or shape of the Gram staining/dye (for claims 5-7). 
For Claims 9-10: the reference teaches the incubating is done in a multi-well plate: 24-well plate (page 5618, left column, 1st full paragraph, line 7++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-11 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dutta in view of Fellows (Mutagenesis, 2011, 26(6):771-781) and Cresson (Vi-Cell XR instructions, 2006, 1 page).
Dutta teaches what is above as applied.
Dutta does not explicitly teach the suspension cells are mouse lymphoma TK cells as recited in claims 2-3, culture medium as recited in claim 4. 
Fellows teaches a cell viability assay using mouse lymphoma TK cells cultured in heat-inactivated horse serum, sodium pyruvate and Pluronic F68 (page 772, left column, 3rd paragraph++ and right column, line 7++) and image analysis (page 773, left column, line 12++ and page 774, Fig. 3).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use mouse lymphoma TK cells in a viability assay.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach cell viability assay and Fellows teaches the benefit of using mouse lymphoma TK cells for cell viability (page 773, left column, line 12++) and toxicity assessment (page 773, right column, 1st full paragraph, line 3++). 
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method and use of mouse lymphoma TK cells, etc. is routine and known in the art.  

Dutta does not explicitly teach the dye is Trypan Blue as recited in claim 8, the cell counter is Vi-Cell XR cell viability analyzer as recited in claim 15. 
Cresson teaches the use of Vi-Cell XR cell viability analyzer with trypan blue stained cells (page 1, line 1++) for imaging analysis.

A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach assay of cell viability and Cresson teaches the automated cell viability assay using Vi-Cell XR analyzer in imaging analysis. 
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including the use of Vi-cell XR analyzer, etc. is routine and known in the art.  

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653